UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-28366 Norwood Financial Corp. (Exact name of Registrant as specified in its charter) Pennsylvania 23-2828306 (State or other jurisdiction of Incorporation or organization) (I.R.S. employer identification no.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) (570) 253-1455 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check (x) whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theExchange Act):[ ]Yes[X]No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as ofMay 1, 2013 Common stock, par value $0.10 per share 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 41 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except share and per share data) March 31, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, fair value 2013: $175, 2012: $177 Loans receivable (net of unearned income) Less:Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Goodwill Other intangibles Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000; shares issued 2013: 3,709,034 shares, 2012: 3,371,849 shares 371 337 Surplus Retainedearnings Treasury stock at cost: 2013: 80,438 shares, 2012: 75,426 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, INTEREST INCOME Loans receivable, including fees $ $ Securities Other 3 4 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 12 11 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 800 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 85 98 Net realized gains on sales of securities Net gains on sale of loans 11 5 Earnings and proceeds on life insurance policies Other Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment, net Data processing related Taxes, other than income Professional fees Federal Deposit Insurance Corporation insurance assessment 99 Foreclosed real estate owned Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP Consolidated Statement of Comprehensive Income (unaudited) (dollars in thousands) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Net income $ $ Other comprehensive loss: Investment securities available for sale: Unrealized holding (losses) gains ) Tax effect ) Reclassification of gains recognized in net income ) ) Tax effect 47 Other comprehensive loss ) ) Comprehensive Income $ $ See accompanying notes to unaudited consolidated financial statements. NORWOOD FINANCIAL CORP. Consolidated Statements of Changes in Stockholders’ Equity (unaudited) Three Months Ended March 31, 2013 (dollars in thousands, except share and per share data) Common Stock Retained Treasury Stock Accumulated Other Comprehensive Shares Amount Surplus Earnings Shares Amount Income Total Balance December 31, 2012 $ ) $ $ Net Income Other comprehensive loss ) ) Cash dividends declared $.31 per share ) ) Acquisition oftreasurystock ) ) 10% stock dividend 34 ) - Compensation expense related to stock options 39 39 Stock options exercised ) ) Tax benefit on stock options 11 11 Balance, March 31, 2013 $ ) $ $ See accompanying notes to the unaudited consolidated financial statements. 5 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Provision for loan losses Depreciation Amortization of intangible assets 37 40 Deferred income taxes 12 52 Net amortization of securities premiums and discounts Net realized gain on sales of securities ) ) Gain on life insurance policy ) - Net increase in value of life insurance ) ) Loss on sale of bank premises and equipment and foreclosed real estate 97 32 Net gain on sale of mortgage loans ) (5 ) Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans originated for sale Compensation expense related to stock options 39 33 Decrease in accrued interest receivable and other assets ) ) Increase (decrease)in accrued interest payable and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Securities available for sale: Proceeds from sales Proceeds from maturities and principal reductions on mortgage-backed securities Purchases ) ) Redemption of FHLB stock 97 Net increase in loans ) ) Proceeds from life insurance policy - Purchase of bank premises and equipment ) ) Proceeds from sale of bank premises and equipment and foreclosed real estate Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Net decrease in short-term borrowings ) ) Repayments of other borrowings ) ) Proceeds from other borrowings - Stock options exercised 39 Tax benefit of stock options exercised 11 2 Acquisition of treasury stock ) ) Cash dividends paid ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the unaudited consolidated financial statements. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (dollars in thousands) Three Months Ended March 31, Supplemental Disclosures of Cash Flow Information Cash payments for: Interest on deposits and borrowings $ $ Income taxes paid, net of refunds (3 ) Supplemental Schedule of Noncash Investing Activities Investment purchases - Transfers of loans to foreclosed real estate and repossession of other assets See accompanying notes to the unaudited consolidated financial statements. 7 Notes to the Unaudited Consolidated Financial Statements 1. Basis of Presentation The unaudited consolidated financial statements include the accounts of Norwood Financial Corp. (Company) and its wholly-owned subsidiary, Wayne Bank (Bank) and the Bank’s wholly-owned subsidiaries, WCB Realty Corp., Norwood Investment Corp., Norwood Settlement Services, LLC,and WTRO Properties.All significant intercompany transactions have been eliminated in consolidation. The accompanying unaudited consolidatedfinancial statements have been prepared in conformity with generally accepted accounting principles for interim financial statements and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.The financial statements reflect, in the opinion of management, all normal, recurring adjustments necessary to present fairly the financial position and results of operations of the Company.The operating results for the three month period ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013 or any other future interim period. These statements should be read in conjunction with the consolidated financial statements and related notes which are incorporated by reference in the Company’s Annual Report on Form 10-K for the year-ended December 31, 2012. 2. Earnings Per Share Basic earnings per share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method. The following table sets forth the weighted average shares outstanding used in the computations of basic and diluted earnings per share.All share and per share data has been adjusted to reflect the retroactive effect of the 10% stock dividend declared during the period ending March 31, 2013. (in thousands) Three Months Ended March 31, Basic EPS weighted average shares outstanding Dilutive effect of stock options 9 2 Diluted EPS weighted average shares outstanding Stock options which had no intrinsic value, because their effect would be anti-dilutive and therefore would not be included in the diluted EPS calculation were 40,700 and 191,153 as of March 31, 2013 and 2012, respectively, based upon the closing price of Norwood common stock of $30.60 and $26.50 per share on March 31, 2013 and 2012, respectively. 8 3.Stock-Based Compensation The Company’s shareholders approved the Norwood Financial Corp 2006 Stock Option Plan at the annual meeting on April 25, 2006 and the Company awarded 52,470 options in 2006, 24,200 options in 2007, 26,400 options in 2008, 29,700 options in 2009, 30,800 options in 2010, 31,900 in 2011 30,250 in 2012, and 1,000 shares in 2013, all of which have a twelve month vesting period. As of March 31, 2013, there was $121,000 of total unrecognized compensation cost related to non-vested options granted in 2012 and 2013 under the plan, which will be fully amortized by December 31, 2013.All share and per share data has been adjusted to reflect the retroactive effect of the 10% stock dividend declared during the period ended March 31, 2013. A summary of stock options from all plans, adjusted for stock dividends declared, is shown below. Options Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value ($000) Outstanding at January 1, 2013 $ 6.1 Yrs. $ Granted 9.7 Yrs. 30 Exercised ) 2.9 Yrs. - Forfeited ) 4.3 Yrs. - Outstanding at March 31, 2013 $ 6.0 Yrs. $ Exercisable at March 31, 2013 $ 5.3 Yrs. $ Intrinsic value represents the amount by which the market price of the stock on the measurement date exceeded the exercise price of the option.The stock price was $30.60 as of March 31, 2013 and $29.75 as of December 31, 2012. 4. Accumulated Other Comprehensive Income The following table presents the changes in accumulated other comprehensive income (in thousands) by component net of tax for the three months ended March 31, 2013: Unrealized gains on available for sale securities (a) Balance as of December 31, 2012 $ Other comprehensive loss before reclassification ) Amount reclassified from accumulated other comprehensive income ) Total other comprehensive loss ) Balance as of March 31, 2013 $ (a)All amounts are net of tax.Amounts in parentheses indicate debits. 9 The following table presents significant amounts reclassified out of each component of accumulated other comprehensive income (in thousands) for the three months ended March 31, 2013: Details about other comprehensive income Amount Reclassified From Accumulated Other Comprehensive Income (a) Affected Line Item in the Statement Where Net Income is Presented Unrealized gains on available for sale securities $ Net realized gains on sales of securities ) Income tax expense $
